Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-67 are cancelled and claim 68 is pending and new. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,661,107 and U.S. Patent No. 10,780,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted three claims together include the claimed limitations found in the current pending application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 
(U.S. 2015/0122513) in view of Magnone (U.S. 2017/0007864)
With respect to claim 68, Miller discloses a plurality of Quick Response Storage Sprinklers (abstract) qualified to suppress a fire in at least one storage commodity consisting of any one of Class 1, Class 2, Class 3, Class 4 and cartooned unexpanded plastic commodities and combinations thereof (paragraph 0059), stored beneath a ceiling (abstract), the at least one storage commodity having a configuration of rack storage, the rack storage being any one of single-row, double-row, and multi-row rack (paragraph 0060), each of the plurality of Quick Response Storage Sprinklers, comprising: a sprinkler body (body of 10. Figures 3a-4b) having an inlet (12) and an outlet (14) with a passageway disposed therebetween (18a) along a sprinkler axis (see axis at A in figures 3a-3b) a closure assembly including a plug (figure 3a, the visible plug held by 80 at the end of 14); a thermally responsive trigger assembly (80) to support the closure assembly adjacent the outlet of the sprinkler body (figure 3a and 4a), the thermally responsive trigger assembly having a response time index (RTI) of 100 (ft.*s)½or less (paragraph 0010), wherein the thermally responsive trigger assembly includes a strut lever arrangement with a fusible link (the strut visible in figure 3a, being one of the two elements extending along the length of the device), and a deflector (100) coupled to the sprinkler body and spaced from the outlet (figures 3a-4b); wherein the plurality of Quick Response Storage Sprinklers being located in a grid (figure 10b) at a spacing ranging from eight feet to ten feet (8 ft.-10 ft.) (figure 10b, discloses 10 feet) with the fusible link of each of the plurality of Quick Response Storage Sprinklers having a consistent operability (as defined in applicants specification, the consistent operability is such that the RTI falls between 19 and 36; see paragraph 0032 where Miller discloses the same preferable range of the RTI, when the sprinkler is an ESFR sprinkler), but Miller fails to disclose a nominal K-factor of 28.0 [GPM/(psi)½] to 36.4 [GPM/(psi)½] and  wherein the at least one storage commodity has a storage height of fifty feet (50 ft.) and the ceiling has a ceiling height of fifty-five feet (55 ft.). Miller discloses, paragraph 0002, a nominal k-factor of 28 (or higher). 
Magnone discloses, paragraph 0049, having a storage height of 50 feet and having a ceiling height of 55 feet, allowing for maximization of stored commodities, and further discloses, paragraph 0057, a k-factor of 28 (and also of 33.6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sprinkler system of Miller with the disclosed k-factor of 28 (in both their background and by Magnone) allowing for improved fire suppression at a greater height (as disclosed by Magnone at 55 feet ceiling height and 50 feet storage height) as it allows for increased fluid flow at a rate of pressure. It is noted that Miller discloses the height of 40 feet (abstract), but applying their sprinkler at the disclosed background at a height of 55 feet would still lead predictable results (as disclosed by Magnone). The reverse combination can also be applied, where the sprinkler plug system of Miller is applied to that of Magnone, including the RTI of Miller of its “consistent operability” to increase the response timing of Magnone, allowing the sprinkler of Magnone to then actuate faster (to allow for faster fire suppression). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752